Title: To George Washington from Thomas Law, 25 April 1799
From: Law, Thomas
To: Washington, George



Dr Sir
[c.25 April 1799]

The Accompg note will be explanatory[.] the Boxes came in the George Berkely by Capn Corfeild who has forwarded my Lre. I am now in the Office writing a building Contract your Corner Stone is to be laid to day & I am to attend—my Garden is preparing & I am planting Poplars—My Square is to day sown with Clover—I am filling in a Wharf. I hope therefore to be excused for this hasty scrawl With affe. regards to Mrs Washington I remain Dear Sir With unfeigned esteem & affn yrs mt Oby

T. Law


I wrote to more persons than one & hope to receive in other Ships.

